The Honorable Chaney Taylor, Jr. State Representative Post Office Box 2721 Batesville, AR 72503-2721
Dear Representative Taylor:
I am writing in response to your request for an opinion on the following question:
  Does a city have legal authority to place a tax lien on a parcel of property, and make an attempt to collect it on a property tax statement?
RESPONSE
It is unclear from the phrasing of your question whether you are inquiring about a lien for taxes, that is, a lien that would be imposed for the collection of a tax, or whether it involves the use of a tax lien as an enforcement mechanism, for example to enforce compliance with some specific legal obligation of the property owner. In any event, the question cannot be answered without knowing for what exact purpose the lien is placed on the property. You have provided no information in this regard.
There is authority in some instances for a city to impose a lien on a taxpayer's property, to be enforced through delinquent tax collection procedures. See, e.g., A.C.A. § 14-54-904(b) (Supp. 2001) (granting a lien on the real property to cover costs and expenses if a city elects to remove, repair, or raze a structure pursuant to A.C.A. § 14-56-203); A.C.A. § 8-6-211(b) (Supp. 2001) (lien for mandatory garbage pick-up fee under a city's solid waste management system); A.C.A. § 25-75-603(e) (Repl. 1997) (lien for hospitality tax). In the absence of express statutory authority for using the tax records and real and personal property lien laws, however, it may be that the city lacks general authority to impose a tax lien. See, e.g., Arkansas County v. Burris,308 Ark. 490, 825 S.W.2d 590 (1992) (decided prior to enactment ofAct 1007 of 1991, which authorizes making the waste fee a lien on the taxpayer's real and personal property). I cannot speculate further, however, without knowing the purpose of the particular lien in question.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh